
	
		I
		111th CONGRESS
		1st Session
		S. 1755
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 15, 2009
			Referred to the Committee on Energy and
			 Commerce
		
		AN ACT
		To direct the Department of Homeland
		  Security to undertake a study on emergency communications.
	
	
		1.Short titleThis Act may be cited as the
			 Amateur Radio Emergency Communications
			 Enhancement Act of 2009.
		2.FindingsCongress finds the following:
			(1)Nearly 700,000 amateurs radio operators in
			 the United States are licensed by the Federal Communications Commission in the
			 Amateur Radio Service.
			(2)Amateur Radio Service operators provide, on
			 a volunteer basis, a valuable public sector service to their communities, their
			 States, and to the Nation, especially in the area of national and international
			 disaster communications.
			(3)Emergency and disaster relief
			 communications services by volunteer Amateur Radio Service operators have
			 consistently and reliably been provided before, during, and after floods,
			 hurricanes, tornadoes, forest fires, earthquakes, blizzards, train accidents,
			 chemical spills and other disasters. These communications services include
			 services in connection with significant examples, such as—
				(A)hurricanes Katrina, Rita, Hugo, and
			 Andrew;
				(B)the relief effort at the World Trade Center
			 and the Pentagon following the 2001 terrorist attacks; and
				(C)the Oklahoma City bombing in April
			 1995.
				(4)Amateur Radio Service has formal agreements
			 for the provision of volunteer emergency communications activities with the
			 Department of Homeland Security, the Federal Emergency Management Agency, the
			 National Weather Service, the National Communications System, and the
			 Association of Public Safety Communications Officials, as well as with disaster
			 relief agencies, including the American National Red Cross and the Salvation
			 Army.
			(5)Section 1 of the joint resolution entitled
			 Joint Resolution to recognize the achievements of radio amateurs, and to
			 establish support for such amateurs as national policy, approved
			 October 22, 1994 (Public Law 103–408), included a finding that stated:
			 Reasonable accommodation should be made for the effective operation of
			 amateur radio from residences, private vehicles and public areas, and the
			 regulation at all levels of government should facilitate and encourage amateur
			 radio operations as a public benefit..
			(6)Section 1805(c) of the Homeland Security
			 Act of 2002 (6 U.S.C. 757(c)) directs the Regional Emergency Communications
			 Coordinating Working Group of the Department of Homeland Security to coordinate
			 their activities with ham and amateur radio operators among the 11 other
			 emergency organizations such as ambulance services, law enforcement, and
			 others.
			(7)Amateur Radio Service, at no cost to
			 taxpayers, provides a fertile ground for technical self-training in modern
			 telecommunications, electronic technology, and emergency communications
			 techniques and protocols.
			(8)There is a strong Federal interest in the
			 effective performance of Amateur Radio Service stations, and that performance
			 must be given—
				(A)support at all levels of government;
			 and
				(B)protection against unreasonable regulation
			 and impediments to the provision of the valuable communications provided by
			 such stations.
				3.Study of enhanced uses of amateur radio in
			 emergency and disaster relief communication and for relief of
			 restrictions
			(a)AuthorityNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Homeland Security shall—
				(1)undertake a study on the uses and
			 capabilities of Amateur Radio Service communications in emergencies and
			 disaster relief; and
				(2)submit a report on the findings of the
			 Secretary to Congress.
				(b)Scope of the studyThe study required by this section
			 shall—
				(1)include a review of the importance of
			 amateur radio emergency communications in furtherance of homeland security
			 missions relating to disasters, severe weather, and other threats to lives and
			 property in the United States, as well as recommendations for—
					(A)enhancements in the voluntary deployment of
			 amateur radio licensees in disaster and emergency communications and disaster
			 relief efforts; and
					(B)improved integration of amateur radio
			 operators in planning and furtherance of the Department of Homeland Security
			 initiatives; and
					(2)(A)identify impediments to enhanced Amateur
			 Radio Service communications, such as the effects of unreasonable or
			 unnecessary private land use regulations on residential antenna installations;
			 and
					(B)make recommendations regarding such
			 impediments for consideration by other Federal departments, agencies, and
			 Congress.
					(c)Use of expertise and
			 informationIn conducting the
			 study required by this section, the Secretary of Homeland Security shall
			 utilize the expertise of stakeholder entities and organizations, including the
			 amateur radio, emergency response, and disaster communications
			 communities.
			
	
		
			Passed the Senate
			 December 14, 2009.
			Nancy Erickson,
			Secretary
		
	
